UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:July 31, 2013 Item 1. Schedule of Investments. Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 97.1% COMMUNICATIONS – 6.1% Comcast Corp. - Class A $ DIRECTV* News Corp.* Tribune Co.* CONSUMER DISCRETIONARY – 8.1% Bed Bath & Beyond, Inc.* Biglari Holdings, Inc.* Foot Locker, Inc. McDonald's Corp. Ross Stores, Inc. CONSUMER STAPLES – 14.4% Core-Mark Holding Co., Inc. CST Brands, Inc.* JM Smucker Co. PepsiCo, Inc. Seneca Foods Corp. - Class A* Target Corp. Unilever PLC - ADR Wal-Mart Stores, Inc. ENERGY – 10.1% Carrizo Oil & Gas, Inc.* Chevron Corp. Gulfport Energy Corp.* Pioneer Natural Resources Co. Range Resources Corp. SEACOR Holdings, Inc. FINANCIALS – 23.5% American Express Co. American International Group, Inc.* Berkshire Hathaway, Inc. - Class B* CIT Group, Inc.* Comerica, Inc. Enstar Group Ltd.* GATX Corp. JPMorgan Chase & Co. Loews Corp. Northfield Bancorp, Inc. Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Plum Creek Timber Co., Inc. - REIT $ U.S. Bancorp HEALTH CARE – 10.5% Humana, Inc. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. UnitedHealth Group, Inc. INDUSTRIALS – 14.3% CSX Corp. Deere & Co. Emerson Electric Co. Oshkosh Corp.* Raytheon Co. Union Pacific Corp. United Technologies Corp. MATERIALS – 3.4% Air Products & Chemicals, Inc. Owens Corning* TECHNOLOGY – 6.7% Convergys Corp. International Business Machines Corp. Microsoft Corp. Motorola Solutions, Inc. TOTAL COMMON STOCKS (Cost $36,827,546) SHORT-TERM INVESTMENTS – 3.0% Fidelity Institutional Money Market Fund, 0.07%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,482,829) Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) TOTAL INVESTMENTS – 100.1% (Cost $38,310,375) $ Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 97.9% AUSTRALIA – 1.0% Crown Ltd. $ BERMUDA – 1.6% Catlin Group Ltd. CANADA – 1.7% Genesis Land Development Corp.* DENMARK – 3.3% D/S Norden A/S NKT Holding A/S FRANCE – 12.0% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Saft Groupe S.A. Sanofi Total S.A. Vallourec S.A. GERMANY – 6.2% Gildemeister A.G. Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. HONG KONG – 4.9% Asian Citrus Holdings Ltd. Emperor International Holdings Fook Woo Group Holdings Ltd.*1 Yue Yuen Industrial Holdings Ltd. IRELAND – 1.6% Beazley PLC ITALY – 1.6% Buzzi Unicem S.p.A. JAPAN – 27.5% Aozora Bank Ltd. Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) JAPAN (Continued) Arcs Co., Ltd. $ Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Doshisha Co., Ltd. Hirose Electric Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Inaba Denki Sangyo Co., Ltd. Japan Petroleum Exploration Co. Namco Bandai Holdings, Inc. Ryosan Co., Ltd. Secom Co., Ltd. Shinko Plantech Co., Ltd. 29 SKY Perfect JSAT Holdings, Inc. Star Micronics Co., Ltd. Toyota Industries Corp. LUXEMBOURG – 1.8% APERAM NETHERLANDS – 7.9% Delta Lloyd N.V. Koninklijke Ahold N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares Wereldhave N.V. - REIT NORWAY – 2.9% Aker A.S.A. Vard Holdings Ltd. PANAMA – 1.8% Banco Latinoamericano de Comercio Exterior S.A. - Class E SINGAPORE – 1.1% China Yuchai International Ltd. SOUTH KOREA – 3.8% DGB Financial Group, Inc. Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SOUTH KOREA (Continued) Samsung Card Co., Ltd. $ Samsung SDI Co., Ltd. SWEDEN – 2.0% Industrivarden A.B. - C Shares SWITZERLAND – 3.9% GAM Holding A.G. Holcim Ltd. Novartis A.G. UNITED KINGDOM – 11.3% Greggs PLC HSBC Holdings PLC Investec PLC Subsea 7 S.A. Unilever PLC - ADR Vodafone Group PLC WM Morrison Supermarkets PLC TOTAL COMMON STOCKS (Cost $1,400,878) SHORT-TERM INVESTMENTS – 4.0% Fidelity Institutional Money Market Fund, 0.07%2 TOTAL SHORT-TERM INVESTMENTS (Cost $62,293) TOTAL INVESTMENTS – 101.9% (Cost $1,463,171) Liabilities in Excess of Other Assets – (1.9)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.3% of net assets. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 94.5% AUSTRALIA – 1.7% Crown Ltd. $ Tassal Group Ltd. AUSTRIA – 0.3% EVN A.G. BELGIUM – 1.5% Befimmo - REIT NV Bekaert S.A. BERMUDA – 1.9% Catlin Group Ltd. CANADA – 1.1% Genesis Land Development Corp. * Genesis Land Development Corp. *1 DENMARK – 3.4% D/S Norden A/S NKT Holding A/S FRANCE – 5.3% Nexans S.A. Saft Groupe S.A. Vallourec S.A. GERMANY – 9.4% Gildemeister A.G. Hochtief A.G. Jungheinrich A.G. Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. HONG KONG – 5.6% Asian Citrus Holdings Ltd. Emperor Entertainment Hotel Ltd. Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HONG KONG (Continued) Emperor International Holdings $ Fook Woo Group Holdings Ltd.*2 Golden Meditech Holdings Ltd. Yue Yuen Industrial Holdings Ltd. IRELAND – 1.8% Beazley PLC ITALY – 1.1% Buzzi Unicem S.p.A.3 Buzzi Unicem S.p.A.3 JAPAN – 27.1% Aozora Bank Ltd. Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Chiyoda Corp. Chugoku Marine Paints Ltd. Cosel Co., Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Doshisha Co., Ltd. Hirose Electric Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Horiba Ltd. Inaba Denki Sangyo Co., Ltd. Japan Petroleum Exploration Co. Maruichi Steel Tube Ltd. Namco Bandai Holdings, Inc. Ryosan Co., Ltd. SKY Perfect JSAT Holdings, Inc. Star Micronics Co., Ltd. Tokyo Ohka Kogyo Co., Ltd. LUXEMBOURG – 2.0% APERAM Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NETHERLANDS – 4.8% Delta Lloyd N.V. $ Koninklijke DSM N.V. Wereldhave N.V. - REIT NORWAY – 3.3% Aker A.S.A. Vard Holdings Ltd. PANAMA – 2.0% Banco Latinoamericano de Comercio Exterior S.A. - Class E PUERTO RICO – 1.0% OFG Bancorp SINGAPORE – 2.0% Ascendas India Trust China Yuchai International Ltd. SOUTH KOREA – 5.2% DGB Financial Group, Inc. NongShim Co., Ltd. Samsung Card Co., Ltd. Samsung SDI Co., Ltd. SWEDEN – 1.8% Industrivarden A.B. - C Shares SWITZERLAND – 5.3% Baloise Holding A.G. GAM Holding A.G. Pargesa Holding S.A. Vontobel Holding A.G. UNITED KINGDOM – 6.9% Colt Group S.A.* Greggs PLC Investec PLC Subsea 7 S.A. Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED KINGDOM (Continued) WM Morrison Supermarkets PLC $ TOTAL COMMON STOCKS (Cost $85,858,167) SHORT-TERM INVESTMENTS – 5.4% Fidelity Institutional Money Market Fund, 0.07%4 TOTAL SHORT-TERM INVESTMENTS (Cost $5,272,885) TOTAL INVESTMENTS – 99.9% (Cost $91,131,052) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Canadian security traded in the U.S. 2 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.1% of net assets. 3 Company has multiple classes of shares. 4 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 98.1% AUSTRALIA – 0.8% Crown Ltd. $ CANADA – 0.9% Genesis Land Development Corp.* DENMARK – 1.1% D/S Norden A/S FRANCE – 7.3% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Total S.A. Vallourec S.A. GERMANY – 4.1% Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. HONG KONG – 0.9% Yue Yuen Industrial Holdings Ltd. IRELAND – 1.1% Beazley PLC JAPAN – 10.1% Aozora Bank Ltd. Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. Daiseki Co., Ltd. Hokuto Corp. Inaba Denki Sangyo Co., Ltd. Toyota Industries Corp. LUXEMBOURG – 1.6% APERAM NETHERLANDS – 4.6% Delta Lloyd N.V. Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NETHERLANDS (Continued) Koninklijke Ahold N.V. $ Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares NORWAY – 2.5% Aker A.S.A. Vard Holdings Ltd. PANAMA – 1.1% Banco Latinoamericano de Comercio Exterior S.A. - Class E SOUTH KOREA – 3.5% DGB Financial Group, Inc. Samsung Card Co., Ltd. Samsung SDI Co., Ltd. SWEDEN – 1.1% Industrivarden A.B. - C Shares SWITZERLAND – 2.1% Allied World Assurance Co. Holdings A.G. Novartis A.G. UNITED KINGDOM – 3.7% Investec PLC Unilever PLC - ADR Vodafone Group PLC WM Morrison Supermarkets PLC UNITED STATES – 51.6% Air Products & Chemicals, Inc. Alexander & Baldwin, Inc.* American International Group, Inc.* BankUnited, Inc. Bed Bath & Beyond, Inc.* Berkshire Hathaway, Inc. - Class B* Biglari Holdings, Inc.* Carrizo Oil & Gas, Inc.* Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) Chevron Corp. $ CIT Group, Inc.* Convergys Corp. Core-Mark Holding Co., Inc. Crimson Wine Group Ltd.* CST Brands, Inc.* CSX Corp. Deere & Co. Destination XL Group, Inc.* Emerson Electric Co. Foot Locker, Inc. GATX Corp. Gulfport Energy Corp.* Humana, Inc. International Business Machines Corp. JM Smucker Co. JPMorgan Chase & Co. Layne Christensen Co.* Loews Corp. McDonald's Corp. MDC Holdings, Inc. Microsoft Corp. Motorola Solutions, Inc. News Corp.* Northfield Bancorp, Inc. Oshkosh Corp.* Owens Corning* PepsiCo, Inc. Pioneer Natural Resources Co. Plum Creek Timber Co., Inc. - REIT Raytheon Co. Ross Stores, Inc. SEACOR Holdings, Inc. Silver Bay Realty Trust Corp. - REIT Susser Holdings Corp.* Target Corp. TeleTech Holdings, Inc.* Tribune Co.* U.S. Bancorp Union Pacific Corp. United Technologies Corp. Viad Corp. Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) Wal-Mart Stores, Inc. $ TOTAL COMMON STOCKS (Cost $17,247,976) SHORT-TERM INVESTMENTS – 2.2% Fidelity Institutional Money Market Fund, 0.07%1 TOTAL SHORT-TERM INVESTMENTS (Cost $417,356) TOTAL INVESTMENTS – 100.3% (Cost $17,665,332) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 10.2% COMMUNICATIONS – 1.6% AT&T, Inc. $ CenturyLink, Inc. CONSUMER STAPLES – 2.0% Altria Group, Inc. Kraft Foods Group, Inc. ENERGY – 1.9% ConocoPhillips Royal Dutch Shell PLC - ADR FINANCIALS – 1.4% Government Properties Income Trust - REIT Oaktree Capital Group LLC HEALTH CARE – 1.8% GlaxoSmithKline PLC - ADR Merck & Co., Inc. UTILITIES – 1.5% Duke Energy Corp. Southern Co. TOTAL COMMON STOCKS (Cost $9,987,336) Principal Amount CORPORATE BONDS – 41.3% COMMUNICATIONS – 1.1% $ CenturyLink, Inc. 6.450%, 6/15/20211 CONSUMER DISCRETIONARY – 3.7% Ingram Micro, Inc. 5.250%, 9/1/20171 L Brands, Inc. 5.250%, 11/1/20141 5.625%, 2/15/20221 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER DISCRETIONARY (Continued) $ Vail Resorts, Inc. 6.500%, 5/1/20191 $ CONSUMER STAPLES – 1.8% Leucadia National Corp. 8.125%, 9/15/2015 ENERGY – 7.8% Copano Energy LLC / Copano Energy Finance Corp. 7.125%, 4/1/20211 Frontier Oil Corp. 6.875%, 11/15/20181 Peabody Energy Corp. 6.500%, 9/15/20201 Plains Exploration & Production Co. 8.625%, 10/15/20191 QEP Resources, Inc. 6.800%, 4/1/20181 Range Resources Corp. 6.750%, 8/1/20201 5.750%, 6/1/20211 SEACOR Holdings, Inc. 7.375%, 10/1/20191 FINANCIALS – 20.2% American Express Co. 6.800%, 9/1/20661, 2 Bank of America Corp. 8.000%, 12/29/20491, 2 CIT Group, Inc. 4.250%, 8/15/20171 Fifth Third Bancorp 5.100%, 12/29/20491, 2 General Electric Capital Corp. 7.125%, 12/29/20491, 2 Hartford Financial Services Group, Inc. 8.125%, 6/15/20381, 2 JPMorgan Chase & Co. 7.900%, 4/29/20491, 2 Merrill Lynch & Co., Inc. 5.700%, 5/2/20171 Prudential Financial, Inc. 5.200%, 3/15/20441, 2 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIALS (Continued) $ SLM Corp. 8.450%, 6/15/20181 $ Wells Fargo & Co. 7.980%, 3/29/20491, 2 Weyerhaeuser Co. 7.950%, 3/15/2025 INDUSTRIALS – 1.4% Oshkosh Corp. 8.250%, 3/1/20171 MATERIALS – 3.5% Alcoa, Inc. 5.400%, 4/15/20211 ArcelorMittal 6.125%, 6/1/20181 Owens Corning 6.500%, 12/1/20161 UTILITIES – 1.8% Southern California Edison Co. 6.250%, 8/1/20491, 2 TOTAL CORPORATE BONDS (Cost $47,488,059) Number of Shares MUTUAL FUNDS – 1.4% PIMCO Corporate & Income Strategy Fund Wells Fargo Advantage Multi-Sector Income Fund TOTAL MUTUAL FUNDS (Cost $1,520,151) PREFERRED STOCKS – 44.5% COMMUNICATIONS – 1.9% Telephone & Data Systems, Inc. 6.875%, 11/15/20151 7.000%, 3/15/20161 FINANCIALS – 40.4% Affiliated Managers Group, Inc. 6.375%, 8/15/20171 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIALS (Continued) Alexandria Real Estate Equities, Inc. 6.450%, 3/15/20171 $ Allstate Corp. 5.100%, 1/15/20231, 2 American Financial Group, Inc. 6.375%, 6/12/20171 Ameriprise Financial, Inc. 7.750%, 6/15/20141 Associated Banc-Corp 8.000%, 9/15/20161 BB&T Corp. 5.850%, 5/1/20171 Capital One Financial Corp. 6.000%, 9/1/20171 Charles Schwab Corp. 6.000%, 9/1/20171 Citigroup Capital IX 6.000%, 8/30/20131 Citigroup Capital XIII 7.875%, 10/30/20151, 2 CommonWealth REIT 7.500%, 11/15/20141 CorTS Trust II for Provident Financing Trust I 8.200%, 8/15/20131 Discover Financial Services 6.500%, 12/1/20171 Goldman Sachs Group, Inc. 5.500%, 5/10/20231, 2 5.950%, 11/10/20171 6.500%, 11/1/20161 Hartford Financial Services Group, Inc. 7.875%, 4/15/20221, 2 HSBC USA, Inc. 6.500%, 8/30/20131 JPMorgan Chase & Co. 8.625%, 9/1/20131 Kimco Realty Corp. 6.000%, 3/20/20171 Morgan Stanley Capital Trust IV 6.250%, 8/30/20131 Morgan Stanley Capital Trust VI 6.600%, 8/30/20131 PNC Financial Services Group, Inc. 6.125%, 5/1/20221, 2 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIALS (Continued) Post Properties, Inc. 8.500%, 10/1/20261 $ Prudential Financial, Inc. 5.750%, 12/4/20171 5.700%, 3/15/20181 PS Business Parks, Inc. 6.875%, 10/15/20151 Public Storage 6.500%, 4/14/20161 6.875%, 4/15/20151 Raymond James Financial, Inc. 6.900%, 3/15/20171 SL Green Realty Corp. 6.500%, 8/10/20171 Stifel Financial Corp. 6.700%, 1/15/20151 SunTrust Banks, Inc. 5.875%, 3/15/20181 U.S. Bancorp 6.000%, 4/15/20171, 2 VNB Capital Trust I 7.750%, 8/30/20131 Vornado Realty Trust 6.875%, 4/20/20161 Wells Fargo & Co. 8.000%, 12/15/20171 Zions Bancorporation 6.300%, 3/15/20231, 2 UTILITIES – 2.2% Dominion Resources, Inc. 8.375%, 6/15/20141 NextEra Energy Capital Holdings, Inc. 8.750%, 3/1/20141 TOTAL PREFERRED STOCKS (Cost $51,122,627) Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 1.7% $ Fidelity Institutional Money Market Fund, 0.07%3 $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,908,314) TOTAL INVESTMENTS – 99.1% (Cost $112,026,487) Other Assets in Excess of Liabilities – 0.9% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust 1 Callable. 2 Variable, floating or step rate security. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS July 31, 2013 (Unaudited) Note 1 – Organization Advisory Research All Cap Value Fund (the “All Cap Value Fund”), Advisory Research International All Cap Value Fund (the “International All Cap Value Fund”), Advisory Research International Small Cap Value Fund (the “International Small Cap Value Fund”), Advisory Research Global Value Fund (the “Global Value Fund”) and Advisory Research Strategic Income Fund (the “Strategic Income Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The All Cap Value Fund and Strategic Income Fund are diversified funds.The International All Cap Value Fund, International Small Cap Value Fund, and Global Value Fund are non-diversified funds.The All Cap Value Fund, International All Cap Value Fund, International Small Cap Value Fund, and Global Value Fund’s primary investment objective is to provide long-term capital appreciation.The Strategic Income Fund’s primary investment objective is to seek high current income.The All Cap Value Fund commenced investment operations on November 16, 2009, the International All Cap Value Fund commenced investment operations on May 2, 2011, the International Small Cap Value Fund commenced investment operations on March 31, 2010, the Global Value Fund commenced investment operations on July 30, 2010 and the Strategic Income Fund commenced investment operations on December 31, 2012. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service.The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Funds calculate the NAVs.The Board reviews the independent third party fair valuation analysis report quarterly. Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2013 (Unaudited) (b) Foreign Currency Translation The Funds’ records are maintained in U.S. dollars. The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period. The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Funds’ NAV is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Funds do not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices. Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Note 3 – Federal Income Taxes At July 31, 2013, gross unrealized appreciation and depreciation on investments based on cost for federal income tax purposes were as follows: All Cap Value Fund International All Cap Value Fund International Small Cap Value Fund Global Value Fund Strategic Income Fund Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Appreciation/(Depreciation) $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments.These inputs are summarized into three broad levels as described below: Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2013 (Unaudited) · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. In addition, the Funds have adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of July 31, 2013, in valuing the Funds’ assets carried at fair value: All Cap Value Fund Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
